                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

UNITED STATES OF AMERICA

v.                                           CRIMINAL NO. 2:18-cr-00151

MUHAMMED SAMER NASHER-
ALNEAM, M.D.

                    MEMORANDUM OPINION AND ORDER

       Pending before the court is the defendant’s Motion for Jury

Questionnaires (ECF No. 102).     The court hereby DENIES the

defendant’s motion.    Issues raised by the defendant in his

motion can, in the court’s opinion, be covered sufficiently in

the court’s voir dire of the jury panel and in follow-up

questions addressed to individual potential jurors at the side

bar.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 9th day of April, 2019.

                                ENTER:


                                David A. Faber
                                Senior United States District Judge
